Citation Nr: 0826930	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-21 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a compensable evaluation for hidradentis 
suppritiva, claimed as boils 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	William L. Simpson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to 
September 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.

A Video Conference hearing was held in October 2007.  A 
transcript of the hearing has been associated with the claim 
file.

In November 2007 the Board remanded the case for further 
evidentiary development.


FINDINGS OF FACT


1.  The veteran's hidradentis suppritiva is productive of 
extensive pitting and scarring, active nodules with 
ulceration and purulent matter expressing from the open 
ulceration.  The area approximates 5 percent of the entire 
body.

2.  Scars on both axillae are not 144 square inches (929 sq. 
cm.) or greater in size, are not painful or tender, and are 
not unstable or productive of limitation of motion.

3.  The scars on the chin are less than five inches in 
length, less than one-quarter inch wide, they are not 
elevated or depressed, non-adherent, there is no hypo- or 
hyper-pigmentation, there is no underlying tissue missing and 
the skin is not indurated and inflexible.  




CONCLUSION OF LAW

Hidradentis suppritiva, claimed as boils secondary to 
herbicide exposure is 10 percent disabling.  38 U.S.C.A. 
§1155; 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7802, 7806, 
7820 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In a VCAA letter of January 2004 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence 
told him to provide relevant information which would include 
that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

In this case, the Board notes that notice as to the effective 
date and disability rating was not provided until November 
2006 after the RO's decision.  However, the Board notes that 
the appellant was provided notice and allowed the opportunity 
to submit additional evidence.  Furthermore, the Board notes 
that the claim is being denied; therefore, despite the timing 
error, there has been fundamental fairness.  

The Board is aware of the Court's clarification as to the 
requirements 38 U.S.C.A. § 5103(a) notice for increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In Vazquez-Flores, the Court stated that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, supra.

The Court further stated that if the Diagnostic Code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  There has been no "increased rating claim" 
rather there has been only one claim as to the veteran's 
disability, the original claim in which the veteran sought to 
establish service connection and receive compensation for 
this disability.  See Fenderson v. West, 12 Vet. App. 119, 
125 (1999) (explaining that a disagreement with an initial 
rating assigned for a disability following a claim for 
service connection is part of the original claim and 
technically not a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the Federal 
Circuit stated section 5103(a) requires only that the VA give 
a claimant notice at the outset of the claims process of the 
information and evidence necessary to substantiate the claim, 
before the initial RO decision and in sufficient time to 
enable the claimant to submit relevant evidence.  This notice 
may be generic in the sense that it need not identify 
evidence specific to the individual claimant's case (though 
it necessarily must be tailored to the specific nature of the 
veteran's claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059; see also 38 C.F.R. 
§ 3.159(b)(3).  In the instant case, VCAA notice requirements 
were satisfied because the RO provided the veteran with the 
notice as to assignment of disability ratings applicable to a 
claim to establish service connection. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  Outpatient 
medical records have been obtained.  The veteran was afforded 
a VA examination and a Video Conference hearing.  Therefore, 
the Board finds that the VA has satisfied its duties to 
notify and to assist the claimant in this case.  No further 
assistance to the appellant with the development of evidence 
is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d). 

Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.  If there 
is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran is seeking a higher rating for his service 
connected hidradentis suppritiva, currently rated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7820.  
After a careful review of the evidence of record the Board 
finds that the veteran's disability more nearly approximates 
a 10 percent evaluation.

A VA examination report of April 2004 notes the veteran 
reported developing extensive boils in Vietnam which had 
mostly cleared up.  Remaining boils are primarily under his 
arms which have never gone away.  The veteran reported that 
grooming does not impact the boils and that the hair under 
his arms had fallen out.  Neosporin therapy has helped 
particularly after boils open and become ulcers.  He reported 
pain when taking deep breaths and moving the arms.  The 
veteran reported that about twice a year he gets 
exacerbations of the boils lasting several months.  He has 
never been hospitalized or taken oral therapy for the 
problem.  Physical examination showed extensive pitting 
scarring bilaterally under axillae.  There were multiple 
active nodules, with some overlying erythema.  Purulent 
matter expressed form one of these with open ulceration.  
Nodularity and scarring was worse on the left than right.  
Nodularity is often underneath dual-ended sinus tracts.  The 
lesions were noted to significantly impact his work as a 
truck driver and his recreation and psychosocial well-being 
as they make the veteran feel less attractive.  

A VA examination report of February 2008 notes the veteran 
currently has boils under his arms on a chronic basis.  The 
boils are red lesions which can get to half-dollar size with 
height of about one inch.  Usually two lesions will appear 
during flare-ups which occur three to four times a year and 
last for one to two months.  He treats them with Neosporin.  
He reported that about three to four times a year he will 
have raised lesions on his chin that drain yellow material 
and then become crusty and scab.  These lesions will last one 
to two months.  He treats them with Neosporin.  He reported 
he last had chin lesions at the beginning of December 2007 
and they resolved at the beginning of January 2008.  He 
reported scars under the armpits and on his chin.  None are 
painful.  The chin scar does not ulcerate or breakdown.  
There is no functional impairment with the chin scar.  The 
scars in the armpit ulcerate every couple of months.  He 
reported that when not having outbreaks of these boils under 
his arms, he has scars.  He reported it was hard to move his 
arms when he has an outbreak in his armpits, however he can 
still work.  Physical examination revealed a scar in the chin 
area measuring 0.2 x 2 cm.  This scar was well healed, non-
tender, non-adherent.  It is not disfiguring.  There is no 
distortion or asymmetry of any feature or paired features.  
Chin was otherwise normal with normal function.  The left 
axillae had multiple scars and comedones.  The largest scar 
was 1.5 x 2 cm. He has a 1 x 1 cm scar and a 0.5 x 0.5 cm 
scar.  He has 11 scars measuring approximately 0.2 x 0.2 cm.  
These scars are non-tender and non-adherent.  They do not 
limit range of motion today and he is able to do active 
shoulder forward flexion abduction to 180 degrees bilaterally 
without any pain or problems.  On the right he has scars 
measuring 0.5 x 1 x 2 cm and approximately six scattered 
scars measuring anywhere from 0.2 to 0.5 cm.

Diagnostic Code 7820 provides that infections of the skin not 
listed elsewhere (including bacterial, fungal, viral, 
treponemal and parasitic diseases) will be rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 
7806), depending upon the predominant disability.  

The competent evidence of record shows that the veteran's 
disability at the present time is primarily characterized by 
dermatitis with residual scars on his chin and both axillae.  
Therefore, the Board will rate the veteran's disability under 
diagnostic Code 7806.  With regards to the scars, as noted 
above, the scars have been noted to be superficial, non-
disfiguring, non-tender and do not cause any limitation of 
motion.  As such, the Board finds that consideration of 
separate evaluations for the scars is most adequate under 
Diagnostic Code 7800 for disfigurement of the head, face, or 
neck, and Diagnostic Code 7802 for scars other than head, 
face, or neck, that are superficial and that do not cause 
limited motion.

Under Diagnostic Code 7800 a 10 percent rating is assigned 
when there is one characteristic of disfigurement.  The eight 
characteristics of disfigurement are (1) scar five or more 
inches in length; (2) scar at least one-quarter inch wide at 
widest part; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo- or hyper-pigmented in an area 
exceeding six square inches; (6) skin texture abnormal in an 
area exceeding six square inches; (7) underlying soft tissue 
missing in an area exceeding six square inches; and (8) skin 
indurated and inflexible in an area exceeding six square 
inches.  A 30 percent rating is warranted when there is 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features, or; 
with two or three characteristics of disfigurement.  A 50 
percent rating is warranted when there is visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features, or; with four or five 
characteristics of disfigurement.  An 80 percent rating is 
warranted when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features, or; with six or more 
characteristics of disfigurement.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note (1).

Under Diagnostic Code 7802 an evaluation of 10 percent is 
warranted when the scars cover an area or areas of 144 square 
inches (929 sq. cm) or greater.  Note (1)states: Scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with Sec. 4.25 
of this part.  Note (2) states: A superficial scar is one not 
associated with underlying soft tissue damage.

Under Diagnostic Code 7806 a noncompensable rating is 
appropriate where less than 5 percent of the entire body or 
less than 5 percent of exposed areas are affected, and; no 
more than topical therapy is required during the past 12-
month period.  A 10 percent rating is warranted if at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period.  A 30 percent rating is warranted if 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12- month period.  

Initially, the Board notes that adjudicating an initial 
rating claim requires the Board to consider the degree of 
disability during the entire course of the claim.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  We conclude that 
the disability has not significantly changed and that a 
uniform rating is warranted.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

After a careful review of the evidence of record the Board 
finds that the veteran's disability more nearly approximates 
a 10 percent evaluation under Diagnostic Code 7806.  The 
Board notes that at the VA examination of April 2004 the 
veteran was noted to have multiple nodules with some 
overlying erythema with purulent matter expressing from one 
of the nodules with open ulceration.  At the time no 
measurements were taken regarding the size of the nodules or 
the total size involvement, however it was noted that there 
were multiple nodules and extensive pitting scarring 
bilaterally under the axillae at the time of the VA 
examination of April 2004.  Therefore, the Board finds that 
there is doubt as to the total size of involvement.  In light 
of 38 C.F.R. § 4.7 the Board finds that the veteran's 
disability more nearly approximates a 10 percent evaluation.  
The Board notes that the RO could have sought clarification 
of the size of the nodules and the total area involvement; 
however, did not.  Based upon the language of the examiners, 
the Board cannot state with legal certainty that the overall 
size does not approximate 5 percent of the entire body.  The 
Board shall not remand for that which should have been 
accomplished.  The Board will resolve all doubt in favor of 
the veteran and finds that the overall disability picture is 
best represented by a 10 percent evaluation.

Separate ratings may be assigned for symptomatology that is 
distinct and separate.  See Esteban v. Brown, 6 Vet. App. 
259, 261, 262 (1994).  The Board concludes that a separate 
evaluation for scars on the chin and axillae is not 
warranted.  

The Board notes that the scar on the chin has been noted to 
be well healed, non-tender, non-adherent, and not 
disfiguring.  Furthermore, it cause no distortion or 
asymmetry of any feature or paired features, and the chin was 
found to be normal with normal function.  

In regards to the scars in the axillae, the veteran's scars 
have been noted to be non-tender, non-adherent and not 
limiting range of motion.  Furthermore, the scars were not 
noted to be 144 square inches or greater in size.  

The Board has considered all of the evidence of record and 
finds that the competent evidence of record more nearly 
approximates a higher evaluation of 10 percent disabling.  
Based on the foregoing, the Board finds that the level of 
severity of the veteran's hidradentis suppritiva is best 
reflected by a 10 percent evaluation.  See 38 C.F.R. §§ 4.7, 
4.126, 4.130,  Diagnostic Code 7806 (2007).  



ORDER

A 10 percent evaluation for hidradentis suppritiva, claimed 
as boils secondary to herbicide exposure, is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


